McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
ATTORNEYS AT LAW

3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523

TELEPHONE: (925) 939-5330

oO Oo IN DH WH Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page 1 of 25

NOAH G. BLECHMAN (State Bar No. 197167)
noah. blechman @ mcnamaralaw.com ‘
AMY S. ROTHMAN (State Bar No. 308133)
amy.rothman @mcnamaralaw.com

MCNAMARA, NEY, BEATTY, SLATTERY,

BORGES & AMBACHER LLP

3480 Buskirk Avenue, Suite 250

Pleasant Hill, CA 94523

Telephone: (925) 939-5330

Facsimile: (925) 939-0203

Attorneys for Defendant
CITY OF PLEASANTON; PLEASANTON POLICE
DEPARTMENT; and DAVE SPILLER

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JOHN BAUER, an individual and as Case No. C19-04593 SBA

Successor in Interest of Jacob Bauer,

deceased; ROSE BAUER, an individual AMENDED DECLARATION OF AMY S.

and as Successor in Interest of Jacob Bauer, ROTHMAN, IN SUPPORT OF

deceased, DEFENDANTS' MOTION TO DISMISS
PORTIONS OF PLAINTIFFS'

Plaintiffs, COMPLAINT
VS. Date: October 9, 2019

Time: 2:00 p.m.

CITY OF PLEASANTON; Dept: (Oakland)

PLEASANTON POLICE DEPARTMENT; Judge: Hon. Saundra B. Armstrong
DAVE SPILLER; and DOES 1 to 90
INCLUSIVE,

Defendants.

 

 

 

I, Amy S, Rothman, declare as follows:

1. Ihave personal knowledge of each matter stated herein for the following reasons: I am
an attorney at law duly licensed to practice before the courts of the State of California
and am an associate at the law firm of McNamara, Ney, Beatty, Slattery, Borges &
Ambacher, LLP; attorney of record for the City of Pleasanton related Defendants.

2. The only amendment made to this declaration is in Paragraph 1, which is amended to

reflect that I represent the City of Pleasanton related Defendants.

AMENDED DECLARATION OF AMY S. ROTHMAN, IN
SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
PORTIONS OF PLAINTIFFS’ COMPLAINT, C19-04593 SBA

 
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP
ATTORNEYS AT LAW

3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523

TELEPHONE: (925) 939-5330

Co Oo NN WBN nH

10
11
12
13
14
15
16
17
18
19
20
21
a
23
24
2D
26
27
28

 

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page 2 of 25

3. Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ Complaint.

I declare under penalty of perjury that the foregoing is true and correct.

Executed August 19, 2019, at Pleasant Hill, California.

By: Og LA

Amy S. Kothman
Declarant

 

AMENDED DECLARATION OF AMY S. ROTHMAN, IN 2
SUPPORT OF DEFENDANTS' MOTION TO DISMISS
PORTIONS OF PLAINTIFFS’ COMPLAINT, C19-04593 SBA

 
Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page 3 of 25

EXHIBIT A
fase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page 4 of 25

wi

 

 

!

MN

J. GARY GWILLIAM (SBN 33430)

JAYME L. WALKER (SBN 273159)

Gwilliam, Ivary, Chiosso, Cavalli & Brewer

1999 Harrison St. Ste. 1600

Oakland, CA 94612

Telephone: (510) 832-5411

Facsimile: (510) 832-1918

Email: ggwilliam@giccb.com
jwalker@giccb.com

 

MICHAEL E. CARDOZA (SBN 52264)
The Cardoza Law Offices

1407 Oakland Blvd. Ste 200

Walnut Creek, CA 94596

Telephone: (925) 274-2900

Facsimile: (925) 274-2910

Attorneys for Plaintiffs
JOHN AND ROSE BAUER

ATTORNEYS AT LAW
A Professional Corporation
P.O. Box 2079, Oakland, CA 94604-2079

GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

JOHN BAUER, an individual and as Successor | Case No. 74
in Interest of Jacob Bauer, deceased; ROSE Rg \4 0a,

BAUER, an individual and as Successor in COMPLAINT FOR Jj
Interest of Jacob Bauer, deceased;

1. Wrongful Death

’ Plaintiffs, 2. Wrongful Death

3. Unreasonable S

CITY OF PLEASANTON; PLEASANTON §1983)
POLICE DEPARTMENT; DAVE SPILLER;; 5. Substantive Du
and DOES 1 to 90, inclusive; §1983)

SUPERIOR COURT OF CALIFORNIA
COUNTY OF ALAMEDA

VS. Excessive Force
4. Unreasonable §
Denial of Medi

6. Municipal Liab}
Unconstitutiong

Defendants. Policy (42 U.S.

7. Violation of Ba
§52.1

8. Negligent Hirin
Supervision

9. Intentional Infii
Distress

 

DEMAND FOR JUR)

 

 

 

 

COMPLAINT I

 

JAMAGES

) (Battery)

h (Negligence)

earch and Seizure—
t (42 U.S.C. §1983)
earch and Seizure—
bal Care (42 U.S.C.

> Process (42 U.S.C.

| Custom, Practice or
ne Act (Cal. Civil Code
ig, Training or

ction of Emotional

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag

Fy
-

INTRODUCTORY STATEMENT

John and Rose Bauer’s son, Jacob Bauer, was in a period of crisis

contacted Pleasanton Police no less than four times to notify them of theif

was not a danger to himself or others, Pleasanton Police told Mr. and Mrs.

nothing they could do.

Just a few weeks later, Pleasanton Police Officers responded to a

police officers violently restrained Jacob Bauer, tasered him and pinned hi

threat of harm to any of the officers. Eventually, as Jacob Bauer laid unc
struck him in the legs with his baton and then stomped on his chest three {
police officers denied paramedics access to render medical care and Jacot
the violent assault and excessive force used on him by police.
COMES NOW Plaintiffs JOHN BAUER and ROSE BAUER, and
against Defendants, and each of them, complain and allege as follows:
PARTIES

1. Plaintiff John Bauer (“John”) is an individual who resides
California. John was the father of Jacob Bauer (“Jacob”), deceased, and i
property of Jacob under the laws of intestate succession as Jacob has no si
domestic partner, children, or issue of deceased children. John sues in his
as the father of decedent Jacob Bauer and as a successor in interest to Jaco
2. Plaintiff Rose Bauer (“Rose”) is an individual who resides
California. Rose was the mother of Jacob Bauer (“Jacob”), deceased, and
property of Jacob under the laws of intestate succession as Jacob has no su

domestic partner, children, or issue of deceased children. Rose sues in her

wrongful death damages and survival damages under federal and state law.

5 of 25

with rapidly

deteriorating mental health. Mr. and Mrs. Bauer were desperate to get help for their son and

son’s condition and

to try to get their son committed for mental health evaluation and treatment. Because Jacob

Bauer there was

romplaint about

Jacob causing a disturbance at a grocery store. Although Jacob was unarmed, Pleasanton

m to the ground by

kneeling on his body while he cried out in pain. During the altercation, Jacob was never a

nscious, an officer

imes. Pleasanton

died as a result of

for causes of action

n Alameda County

entitled to the
rviving spouse,
individual capacity

b Bauer. John seeks

n Alameda County
is entitled to the
rviving spouse,

individual capacity

 

 

COMPLAINT 2

 

CASE NO.

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag

as the mother of decedent Jacob Bauer and as a successor in interest to Ja
seeks wrongful death damages and survival damages under federal and st
3, John and Rose are from time to time referred to in this Cor
“Plaintiffs.”
4, Defendants City of Pleasanton (“Pleasanton”), Pleasanton
(“PPD”), and DOES 1 through 10, were public entities, duly organized an
by virtue of the laws of the State of California.
5. Defendant Dave Spiller (“Spiller”), an individual, was at a
herein the Chief of Police for PPD.
6. Plaintiffs are informed and believe, and thereon allege, tha

herein Spiller, DOES 11 through 50, and each of them, were residents of

and representatives of Pleasanton and/or PPD. Spiller, an individual, was
Chief of Police of PPD. Spiller had supervisory authority and control ove
50. Each Defendant is sued in his or her individual capacity as well as off
7, At all times relevant herein, Defendants DOES 11 through
them, were acting under color of law, to wit, under the color of the statute
regulations, policies, customs, practices and usages of Pleasanton and PPL
defendants were acting within the course and scope of their employment v

PPD and the wrongful acts hereinafter described flow from the very exerc

Each Defendant was also acting as an employee, agent and representative

consent, ratification, and authority of their co-defendants.
8. Plaintiffs are informed and believe, and thereon allege, that

9.

names. Plaintiff is informed and believes and thereupon alleges, that each

other Defendant herein, and in doing the acts herein alleged were acting w

herein, Spiller and DOES 30 through 50 were supervisors and policy make

Plaintiffs are ignorant of the true names and capacities of D

Bb 6 of 25

rob Bauer. Rose
ate law.

nplaint as

Police Department

d existing under and

| times mentioned

at all times relevant

e State of

California, and were police officers, employees, agents, servants, policy makers, supervisors

at all relevant times
r DOES 11 through
icial capacity.

50, and each of

s, ordinances,

. Said DOE

ith Pleasanton and
se of their authority.
bf each and every

ith the permission,

at all times relevant
rs for PPD.

efendants sued

herein as DOES 1 through 50, inclusive, and therefore sues these Defendants by such fictitious

of the fictitiously

 

COMPLAINT 3

 

 

CASE NO.

 

 
Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag

named Defendants is legally responsible, intentionally, negligently, or in
actionable manner, for the events and happenings hereinafter referred to,
caused the injuries, damages, and violations and/or deprivation of the rig
alleged. Plaintiff will seek leave of Court to amend this Complaint and s
and/or capacities of said fictitiously named Defendants when the same ha
10. Pursuant to Government Code Section 910, Plaintiffs filed
Damages with Pleasanton in proper form and within the applicable statut
Pleasanton has denied Plaintiffs' claims, and Plaintiffs now bring the with
JURISDICTION AND VENUE
11.
California, (1980) 444 US 277, 283 n.7; Ochoa v. Superior Court (1985)
10.
12.

County of Alameda, California.

 

 

DOES 11 through 50 were dispatched to Raley’s located at 5420 Sunol B
94566 in response to reports of a disturbance by Jacob.

15.
and/or DOES 11 through 50 detained Jacob, he was located on the corner

94566. Spiller and/or DOES 11 through 50 then restrained Jacob’s hands

legitimate reason, probable cause, or provocation.

This court has jurisdiction of federal claims under 42 USC

DEMAND FOR JURY TRIAL

13. Plaintiffs hereby demand trial of this matter by jury.
GENERAL ALLEGATIONS

14. Plaintiffs are informed and believe, and thereon allege, tha

1, 2018, at the direction of Pleasanton, PPD, Spiller, and/or DOES 1 throv

Plaintiffs are informed and believe, and thereon allege, that

Mission Dr. across from Spee Dee Oil Change located at 44 Mission Dr, F

e 7 of 25

some other

and thereby legally
hts hereinafter

tate the true names
ve been ascertained.
a Claim for

pry period.

in action.

§ 1983. Martinez v.
39 Cal.3d 159, 173, fn.

At all relevant times, Defendants’ conduct complained of herein occurred in the

on or about August
gh 10, Spiller and/or

vd., Pleasanton, CA

when Spiller,
of Sunol Blvd. and
leasanton, CA

and legs, placed a

spit mask over his mouth, and used a stun gun and taser on him several times without

 

COMPLAINT

 

 

CASE No.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag

16. Jacob Bauer was unarmed and posed no immediate threat
injury to officers or any other person at the time police used excessive for
After being fully restrained, Spiller and/or DOES 11 through 50 hit Jacob
stomped on his chest several times without legitimate reason or provocati
17. Asaresult of the conduct of Spiller and/or DOES 11 throu
Prior to his death, he also suffered injuries including, but not limited to, c
emotional distress.
18. On information and belief, Jacob Bauer never threatened a’

subjected to deadly force by Defendants Spiller and/or DOES 11 through

no information that Jacob had harmed anyone.

19. The involved officers DOES 11 through 50 subjected Jaco

officers or anyone else and there were less lethal options available. The o

In doing so, Defendants did not show a reverence for human life.
20. | When Jacob Bauer became unresponsive after excessive le
Defendants DOES 11 through 50 did not provide or summon timely med

Jacob Bauer who was unresponsive and turning blue. Defendants DOES

to Jacob.

21. Prior to his death, Plaintiffs were extremely close to Jacob.

lives. Plaintiffs relied on Jacob for love, companionship, comfort, society

their son’s love, companionship, comfort, affection, society, solace and m

suspected of any serious crime, officers did not observe him commit any 4

through 50 used lethal force on Jacob Bauer despite their actual or constry

was in a mental health crisis and they should deploy crisis intervention rat

not allow and prevented responding medical personnel on scene to timely

Plaintiffs and Plaintiffs enjoyed his company, their conversations, and hav

and moral support. As a direct result of Jacob’s death, Plaintiffs suffered ¢

suffer damages including, but not limited to, funeral expenses, compensati

Ee 8 of 25

pf death or serious
ce to restrain him.
with.a baton and
Dn.

igh 50, Jacob died.

bntusions and severe
nyone prior to being
50. He was not

rime, and there was

D Bauer to deadly

force even though he was not an immediate threat of death or serious bodily injury to the

fficers DOES 11
ctive notice that he

her than lethal force.

hal force,
cal attention to
11 through 50 did

render medical care

Jacob lived with
ing him in their
affection, solace
nd continue to
on for the loss of

gral support.

 

COMPLAINT 5

 

 

CASE No.

 

 
10
1h
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag¢

FIRST CAUSE OF ACTION

‘9 of 25

WRONGFUL DEATH OF JACOB CAUSED BY BATTERY

(Plaintiffs Against Pleasanton, PPD, Spiller, and DOES 1 through 50)

22. Plaintiffs hereby reallege and incorporate each and every 4

paragraphs | through 21 as though fully set forth herein.
23.

\legation set forth in

On or about August 1, 2018, Spiller, and/or DOES 11 through 50 restrained

Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on

him several times without legitimate reason, probable cause, or provocati
restrained, Spiller, and/or DOES 11 through 50 hit Jacob with a baton and
chest several times without legitimate reason or provocation.
24,
said acts of Spiller, and/or DOES 11 through 50.
25. Pursuant to Government Code § 815.2, Pleasanton, PPD, §
through 50, and each of them are vicariously liable for the conduct of Spi
through 50, described above as Spiller, and/or DOES 11 through 50 were
course and scope of their employment.

26.  Asaproximate result of the aforementioned acts of Defend

27. Prior to his death, Plaintiffs were extremely close to Jacob.
Plaintiffs and Plaintiffs enjoyed his company, their conversations, and hav
lives. Plaintiffs relied on Jacob for love, companionship, comfort, society
and moral support. As a direct result of Jacob’s death, Plaintiffs suffered

suffer damages including, but not limited to, funeral expenses, compensat

their son’s love, companionship, comfort, affection, society, solace and m

DOES 1 through 50, and each of them, as set forth below.

SECOND CAUSE OF ACTION

(Plaintiffs Against All Defendants)
28.

paragraphs | through 27 as though fully set forth herein.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, PP

bn. After being fully

stomped on his

Plaintiffs are informed and believe, and thereon allege, Jacob did not consent to

piller, DOES 1
ler, and/or DOES 11

acting within the

ants, Jacob died.
Jacob lived with
ing him in their

, affection, solace
and continue to
on for the loss of
bral support.

D, Spiller, and

WRONGFUL DEATH CAUSED BY NEGLIGENCE

Plaintiffs hereby reallege and incorporate each and every allegation set forth in

 

 

COMPLAINT 6

 

CASE NO.

 

 
CG

10
lL]
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag@¢

29. Due to the trust and authority given to chief of police, and
virtue of their position, Spiller, and/or DOES 11 through 50, had a specia
Jacob and owed a duty of care to Jacob who detrimentally relied on said I
medical care, protect him and to use reasonable force, if necessary.

30. Spiller and/or DOES 11 through 50 breached their duty of
about August 1, 2018, Spiller and/or DOES 11 through 50 restrained Jacq
placed a spit mask over his mouth, and used a stun gun and taser on him s
legitimate reason or provocation. After being fully restrained, Spiller and
50 hit Jacob with a baton and stomped on his chest several times without

provocation.

31.
medical care for Jacob. This delay in treatment due to Spiller and DOES
32.

was unreasonable, unnecessary, excessive, malicious, and/or for the purp
on Jacob.

33.

manner, used excessive force on Jacob.
34,

through 10, 11 through 50, and each of them are vicariously liable for the
within the course and scope of their employment.

36. Prior to his death, Plaintiffs were extremely close to Jacob

DOES 11 through 50 also breached their duty of care when they refused ¢
refusal to allow medical professionals access to Jacob contributed to his d

Plaintiffs are informed and believe, and thereon allege, tha

Jacob a threat to himself, the police officers, and/or others, and the use of

By the actions and/or inactions described herein, Spiller ar

through 50, negligently, carelessly, recklessly, intentionally, and/or in any

' Pursuant to Government Code § 815.2, Pleasanton, PPD, §

DOES 11 through 50, described above as Spiller, and/or DOES 11 throug

10 of 25

police officers by
relationship with

Defendants to provide

care when on or

b’s hands and legs,
everal times without
/or DOES 11 through

legitimate reason or

Plaintiffs are informed and believe, and thereon allege, that Spiller and/or

ccess to render

11 through 50’s
eath.

t at no time was
force against Jacob

pse of inflicting pain

d/or DOES 11

other actionable

piller, DOES 1
conduct of Spiller,

lh 50 were acting

35. | Asa proximate result of the aforementioned acts of Defendants Jacob died.

Jacob lived with

Plaintiffs and Plaintiffs enjoyed his company, their conversations, and haying him in their

 

COMPLAINT 7

 

CASE NO.

 

 
10

1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

lives. Plaintiffs relied on Jacob for love, companionship, comfort, societ

Spiller and DOES | through 50, and each of them, as set forth below.

THIRD CAUSE OF ACTION
WRONGFUL DEATH CAUSED BY EXCESSIVE FORCE IN VIO
RIGHTS,
42 U.S.C. §§ 1983, 1988
(Plaintiffs Against Spiller, and DOES 11 through

37. Plaintiffs hereby reallege and incorporate each and every
paragraphs 1 through 36 as though fully set forth herein.

38.
right to be free from unjustified, unauthorized and/or excessive force by

to be free from unreasonable searches and seizures by law enforcement.

liberty without due process of law including, but not limited to, unreasor

him several times without legitimate reason, probable cause, or provocatt
restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton an

several times without legitimate reason or provocation.

evaluate and treat him. This delay in treatment due to Spiller and DOES

refusal for medical access to Jacob contributed to his death.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, BPD

Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Paggq 11 of 25

y, affection, solace

and moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to
suffer damages including, but not limited to, funeral expenses, compensation for the loss of

their son’s love, companionship, comfort, affection, society, solace and moral support.

>

LATION OF CIVIL

50)

allegation set forth in

Under the Fourth Amendment to the United States Constitution, Jacob had a

law enforcement and

Under the Fourteenth

Amendment to the United States Constitution, Jacob had a right not to be deprived of life or

able seizures and

searches.
39. Qn or about August 1, 2018, Spiller and/or DOES 11 thraugh 50, restrained
Jacob’s hands and legs, placed a spit mask over his mouth, and used a stun gun and taser on

ion. After being fully

1 stomped on his chest

40. Thereafter, Plaintiffs are informed and believe, and theres allege, medical first
responders arrived on the scene. Plaintiffs are informed and believe, and thereon allege, that

Spiller and/or DOES 11 through 50 refused medical first responders access to Jacob to

11 through 50’s

 

COMPLAINT 8

 

 

CASE NO.

 

 
C

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

41. Plaintiffs are informed and believe, and thereon allege, at

unreasonable, unnecessary, excessive, malicious, and/or for the purpose ¢
Jacob.

42. Plaintiffs are informed and believe, and thereon allege, tha
attempt to resist arrest or offer violence to Spiller and/or DOES }1 throug
them.

43. The aforementioned conduct by Pleasanton, PPD, Spiller,
DOES 11 through 50 constitutes a violation of Jacob’s Fourth and Fourte
rights to be free from unjustified, unauthorized and/or excessive force by
be free from unreasonable searches and seizures by law enforcement, and
deprived of life or liberty without due process of law, in violation of 42 U
violations infringed on Jacob’s personal liberty rights.

44,

through 50, negligently, carelessly, recklessly, intentionally, and/or in any

45. Asa proximate result of the aforementioned acts of Defend

46. Plaintiffs are informed and believe, and thereon allege, that

Spiller and/or DOES 11 through 50, and/or each of them, was intentional,

result, Plaintiffs are entitled to recover all damages provided for the violat
and for Jacob’s personal injuries, including but not limited to, general and
according to proof, costs of suit, and attorney fees under 42 U.S.C. § 1988
entitled to recover punitive damages against Spiller and/or DOES 11 throu
47. Prior to his death, Plaintiffs were extremely close to Jacob.

Plaintiffs and Plaintiffs enjoyed his company, their conversations, and hav

lives. Plaintiffs relied on Jacob for love, companionship, comfort, society,

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag@ 12 of 25

no time was Jacob a

threat to himself, the police officers, and/or others, and the use of force against Jacob was

f inflicting pain on

t at no time did Jacob

h 50, and each of

and/or

enth Amendment
aw enforcement, to
his right not to be

S.C. § 1983. Said

By the actions and/or inactions described herein, Spiller and/or DOES 11

other actionable

manner, used excessive force on Jacob in violation of his constitutional rights.

ants, Jacob died.

the conduct of

malicious,

oppressive, and/or done with a conscious or reckless disregard for the rights of Jacob. Asa

on of these rights
special damages
Plaintiffs are also
eh 50.

Jacob lived with
ng him in their

affection, solace

and moral support. As a direct result of Jacob’s death, Plaintiffs suffered and continue to

 

COMPLAINT 9

 

 

CASE NO.

 

 
10
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gre 3:19-cv-04593-LB Document6 Filed 08/19/19 Pagga

suffer damages including, but not limited to, funeral expenses, compensat
their son’s love, companionship, comfort, affection, society, solace and m
WHEREFORE, Plaintiffs pray for damages against Spiller, and/or

50, and each of them, as set forth below.

FOURTH CAUSE OF ACTION

(Against Defendants Spiller and Does 11-50)
48.

Plaintiffs repeat and reallege each and every allegation in
49,

DECEDENT of his right to be secure in his person against unreasonable g

applied to state actors by the Fourteenth Amendment.

50. Asa result, DECEDENT suffered extreme mental and phy
and eventually suffered a loss of life and earning capacity. Plaintiffs have
the life-long love, companionship, comfort, support, society, care, and sug
DECEDENT, and will continue to be so deprived for the remainder of the
Plaintiffs are also claiming funeral and burial expenses.
51. Defendants Spiller and DOES 11 through 50 knew that fai
wanton infliction of pain, but disregarded that serious medical need, causi

bodily harm and death.

52. After severely beating Decedent and stomping on his ches

responding medical personnel on-scene to timely render medical aid/assis

53. The conduct of Defendants Spiller and DOES 11 through

of this Complaint with the same force and effect as if fully set forth hereih.

medical treatment to DECEDENT could result in further significant injury

through 50 did not timely summon or provide timely medical attention for

was unconscious and turning blue, and Spiller and Does 11-50also did not

13 of 25

ion for the loss of
oral support.

DOES 11 through

Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)

baragraphs | through 47

The denial of medical care by Spiller and DOES 11 through 50 deprived

earches and seizures as

guaranteed to DECEDENT under the Fourth Amendment to the United States Constitution and

sical pain and suffering
also been deprived of
tenance of

ir natural lives.

ure to provide timely
or the unnecessary and

ng DECEDENT great

, spiller and DOES 11
DECEDENT, who
allow and prevented
ance to DECEDENT.

30 was willful, wanton,

malicious, and done with reckless disregard for the rights and safety of DRCEDENT and

 

 

COMPLAINT

 

CaSE No.

 

 
CG

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

therefore warrants the imposition of exemplary and punitive damages as t
and DOES 11 through 50.
54. Plaintiffs bring this claim as successors-in-interest to DEC

survival and wrongful death damages for the violation of DECEDENT’s t

 

55. Plaintiffs also seek attorney’s fees under this claim.
FIFTH CAUSE OF ACTION
Substantive Due Process (42 U.S.C. § 1983)
(Against Defendants Spiller and Does 11-50)
56. Plaintiffs repeat and reallege each and every allegation in

55 of this Complaint with the same force and effect as if fully set forth he
” 37, Plaintiffs had a cognizable interest under the Due Process
Fourteenth Amendment of the United States Constitution to be free from
deprive him of life, liberty, or property in such a manner as to shock the c
but not limited to, unwarranted state interference in Plaintiff's familial rel]
son, DECEDENT. As a result of the excessive force by Defendants Spille
through 50, DECEDENT died. Plaintiffs were thereby deprived of their c
familial relationship with DECEDENT.
58. Defendants Spiller and DOES 11 through 50, acting undet
violated the Fourteenth Amendment rights of Plaintiffs to be free from un
with their familial relationship with DECEDENT.

59. The aforementioned actions of Defendants Spiller and DO
with other undiscovered conduct, shock the conscience, in that they acted
indifference to the constitutional rights of DECEDENT and Plaintiffs wit
unrelated to any legitimate law enforcement objective.

60. Defendants Spiller and DOES 11 through 50, acting under
violated the Fourteenth Amendment rights of DECEDENT and Plaintiffs

61, As a direct and proximate cause of the acts of Defendants

through 50, Plaintiffs suffered extreme and severe mental anguish and pa

in mind and body. Plaintiffs have also been deprived of the life-long love

14 of 25

b Defendants Spiller

EDENT and seek both

ights.

paragraphs | through
rein.

Clause of the

state actions that
onscience, including
lationship with their
rt and DOES 11

bnstitutional right of

color of state law, thus

warranted interference

ES 11 through 50, along!
with deliberate

h purpose to harm
color of state law, thus
Spiller and DOES 11

n and have been injured

companionship,

 

COMPLAINT H

 

CASE NO.

 

 
10
11

13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

15 of 25

comfort, support, society, care and sustenance of DECEDENT, and will continue to be so

deprived for the remainder of their natural lives. Plaintiffs are also claiming funeral and burial

expenses.

62. Asaresult of the conduct of Defendants Spiller and DOE$
liable for DECEDENT’S injuries because they were integral participants ji
process.

63. The conduct of Defendants Spiller and DOES 11 through 5

11 through S0, they are

n the denial of due

0 was willful, wanton,

malicious, and done with reckless disregard for the rights and safety of DECEDENT and

Plaintiffs and therefore warrants the imposition of exemplary and punitive damages as to

Defendants Spiller and/or DOES 11 through 50.

damages for the violation of Plaintiffs’ rights.
65. Plaintiffs also seek attorney fees under this claim.
SIXTH CAUSE OFA CTION

POLICY, 42 U.S.C. §§ 1983, 1988
(Plaintiffs Against Pleasanton, PPD, Spiller, and DOES | through
through 50)

paragraphs | through 65 as though fully set forth herein.

64. Plaintiffs bring this claim individually and seek wrongful death and survival

VIOLATION OF CIVIL RIGHTS FOR UNCONSTITUTIONAL CUSTOM OR

10 and DOES 30

66. Plaintiffs hereby reallege and incorporate each and every Iicgation set forth in

67. Under the Fourth Amendment to the United States Constithition, Jacob had a

right to be free from unjustified, unauthorized and/or excessive force by law enforcement and

Amendment to the United States Constitution, Jacob had a right not to be
liberty without due process of law including, but not limited to, unreasong
searches.

68. Onor about August 1, 2018, Spiller, and/or DOES 11 thro
Jacob’s hands and legs, placed a spit mask over his mouth, and used a stu

him several times without legitimate reason, probable cause, or provocati¢

to be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

deprived of life or

ble seizures and

igh 50, restrained
n gun and taser on

n. After being fully

 

 

COMPLAINT 12

 

CASE NO.

 

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

restrained, Spiller and/or DOES 11 through 50 hit Jacob with a baton and
several times without legitimate reason or provocation.

69. Thereafter, Plaintiffs are informed and believe, and thereo
first responders arrived on the scene. Plaintiffs are informed and believe,
that Spiller and/or DOES 11 through 50 refused access to Jacob to evalua
This delay in treatment due to Spiller and DOES 11 through 50’s refusal
Jacob contributed to his death.

70.

Plaintiffs are informed and believe, and thereon allege, at 1

threat to himself, the police officers, and/or others, and the use of force ag

Jacob.
71,
Jacob attempt to resist arrest or offer violence to Spiller, and/or DOES 11
of them.
72.
11 through 50, negligently, carelessly, recklessly, intentionally, and/or in
manner, used excessive force on Jacob in violation of his constitutional ri
73.
30 through 50 and each of them, acting with gross negligence and with re
indifference to the rights and liberties of the public in general and of Jaco
knowingly maintained, enforced, and applied a policy and practice of:

a. Employing and retaining police officers who said Defendants

and/or neglecting their authority and committing acts of exces

Inadequately supervising, training, controlling, assigning, and

By the actions and/or inactions described herein, Spiller an

Plaintiffs further allege that Pleasanton, PPD, Spiller, DOE

16 of 25

stomped on his chest

h allege, that medical
and thereon allege,
te and treat him.

for medical access to

no time was Jacob a

bainst Jacob was

unreasonable, unnecessary, excessive, malicious, and/or for the purpose Gf inflicting pain on

Plaintiffs are informed and believe, and thereon allege, that at no time did

through 50, and each

d/or DOES

any other actionable
ehts.

S | through 10 and
ckless and deliberate

b in particular,

At all times herein

knew, or reasonably should have known, had dangerous propehsities for abusing

ive force;

disciplining police

officers who said Defendants knew, or in the exercise of reasonable care should

have known, had the afore-described propensities and character traits;

 

COMPLAINT

 

 

CASE No.

 

 
10
Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

investigating, reviewing, disciplining and controlling the cond
officers particularly with respect to illegal acts and acts of exc
Fostering and encouraging a policy, pattern, and practice of vi
official positions, which proximately resulted in the excessive
By having and maintaining an unconstitutional policy, custom
excessive force, including deadly force, which also is demons
training regarding these subjects. The policies, customs and p
Pleasanton, PPD, Spiller and DOES 1-10 were done with delil
individuals’ safety and rights.
74,
and each of them, were policy makers for Pleasanton and PPD and knew
reasonably known that Spiller and/or DOES 11 through 50 had a propens
rights of persons and/or to fail to prevent the violations of civil rights by «
not limited to, excessive, unreasonable and/or unjustified use of force, yet
train, retrain, monitor, supervise, and discipline said Defendants.
75. Pleasanton, PPD, Spiller, DOES 1 through 10, 30 through

have, as a matter of policy, custom and/or practice, with deliberate and re

police officers thereby causing them to engage in said unlawful conduct.

76. Pleasanton, PPD, Spiller, DOES 1 through 10, 30 through

through 50, for violations of the constitutional rights of citizens, and have

had knowledge that some or all of the wrongs described in detail above, w

17 of 25

c. Maintaining grossly inadequate procedures for reporting, supervising,

uct of the police
essive force;

olence through their
force on Jacob.

and practice of using
rated by inadequate
Lactices of

berate indifference to

At all times prior to August 1, 2018, Spiller, DOES 1 through 10, 30 though 50

br should have
ty to violate the civil
thers, including but

failed to adequately

50 and each of them,

tkless indifference,

failed to properly sanction or discipline police officers, including Spiller and/or DOES 11

tolerated, ratified,

permitted and condoned systematic misuse of force, excessive force by sheriffs, deputies, and .

50 and each of them,

ere about to be

committed, had the power to prevent or aid in the prevention of commissibn of said wrongful
acts and by reasonable diligence could have prevented the aforementioned wrongs, but

neglected and/or refused to prevent, or aid in the prevention of commissign of said wrongs.

 

COMPLAINT

 

 

CASE NO.

 

 
1]
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pagd

77. The aforementioned conduct by Pleasanton, PPD, Spiller,
through 50 constitutes a violation of Jacob’s Fourth and Fourteenth Ame
free from unjustified, unauthorized and/or excessive force by law enforcd
unreasonable searches and seizures by law enforcement, and his right not
or liberty without due process of law, in violation of 42 U.S.C. § 1983. §
infringed on Jacob’s personal liberty rights.
78. Plaintiffs bring this claim individually and seek wrongful
damages for the violation of Plaintiffs’ rights.

79. Plaintiffs also seek attorney fees under this claim.
WHEREFORE, Plaintiffs pray for damages against Pleasanton, P

DOES | through 10, 30 through 50 and each of them, as set forth below.

SEVENTH CAUSE OF ACTION

80.
paragraphs | through 79 as though fully set forth herein.

81. California Civil Code, section $2.1 (the Bane Act) prohibi

intimidation, or coercion, or by the use of unconstitutionally excessive fo
82.

right to be free from unjustified, unauthorized and/or excessive force by |

Amendment to the United States Constitution, Jacob had a right not to be

83,

VIOLATION OF CIVIL RIGHTS, CALIFORNIA CIVIL G
(Plaintiffs Against Pleasanton, PPD, Spiller and DOES 1 th

Under the Fourth Amendment to the United States Constit

and searches. Under Article I, Section 13 of the California Constitution, |
be secure in his person, house, papers, and effects against unreasonable s¢

On or about August 1, 2018, Spiller and/or DOES 11 throu

him several times without legitimate reason, probable cause, or provocat

18 of 25

and/or DOES 11
ndment rights to be
ment, to be free from
to be deprived of life

aid violations

Heath and survival

PD Spiller and/or

ODE § 52.1
rough 50)

Plaintiffs hereby reallege and incorporate each and every allegation set forth in

fs any person from

interfering with another person’s exercise or enjoyment of his constitutiohal rights by threats,

ice,
ution, Jacob had a

nw enforcement and

to be free from unreasonable searches and seizures by law enforcement. Under the Fourteenth

deprived of life

and/or liberty without due process of law including, but not limited to, unteasonable seizures

acob had a right to
izures and searches.

gh 50, restrained

Jacob’s hands and legs, placed a spit mask over his mouth, and used a stn gun and taser on

on. After being

 

 

COMPLAINT 15

 

CASE No.

 

 
G

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pag@¢

fully restrained, Spiller and/or DOES 11 through 50 hit Jacob with a bat
his chest several times without legitimate reason or provocation.

84. Thereafter, Plaintiffs are informed and believe, and thereo
first responders arrived on the scene. Plaintiffs are informed and believe
that Spiller and/or DOES 11 through 50 refused medical access to Jacob
him. This delay in treatment due to Spiller and DOES 11 through 50’s re
access to Jacob contributed to his death. |
85. Plaintiffs are informed and believe, and thereon allege, at
threat to himself, the police officers, and/or others, and the use of force ag
unreasonable, unnecessary, excessive, malicious, and/or for the purpose q
Jacob.

86. Plaintiffs are informed and believe, and thereon allege, tha

Jacob attempt to resist arrest or offer violence to Spiller and/or DOES 11

and each of them.

19 of 25

bn and stomped on

n allege, that medical

and thereon allege,
o evaluate and treat

fusal for medical

ho time was Jacob a

bainst Jacob was

f inflicting pain on

t at no time did

through 50,

 

87. By the actions and/or inactions described herein, Spiller
manner, used excessive force on Jacob in violation of his constitutional ri
DOES 1 through 50, while working as police officers for the CITY Police
acting within the course and scope of their duties, interfered with or atterr
the rights of DECEDENT to be free from unreasonable searches and seiz
protection of the laws, to access to the courts, and to be free from state ac|
conscience, by threatening or committing acts involving violence, threats
intimidation. DECEDENT had a mental illness and was a victim of preju
and/or DOES 1 through 50 against mentally ill individuals.

88.

officers, and/or as agents of a government agency with the intent to intim

d/or DOES 1

through 50, negligently, carelessly, recklessly, intentionally, and/or in any other actionable

ghts. Spiller and/or

> Department, and
pted to interfere with
res, to equal

tions that shock the
coercion, or

tice by PPD, Spiller

Plaintiffs allege that by doing the acts described herein above, Spiller and/or

DOES 11 through 50 misused and took advantage of their force and sutheity as police

date Jacob and cause

him to be afraid of Spiller and/or DOES 11 through 50. Said conduct constitutes a violation of

 

COMPLAINT 16

 

CaSE No.

 

 
Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

 

Jacob’s right under the Fourth Amendment to be free from unjustified, ur
excessive force by law enforcement and his right under the Fourth and Fd
and his right under Article I, Section 13 of the California Constitution to
unreasonable searches and seizures by law enforcement which infringed
liberty rights.
89. As a proximate result of the conduct of Spiller and/or DO]

incur medical and incidental expenses.
90.
under California Civil Code Sections 52 and 52.1.
91. Pursuant to Government Code § 815.2, Pleasanton, PPD, $
through 50, described above as Spiller and/or DOES 11 through 50 were
course and scope of their employment.

92. The aforementioned acts of Spiller and/or DOES 11 throu

them knowingly, intentionally, and maliciously, for the purpose of harass

safety, security, and civil rights. By reason thereof, Plaintiffs claim exen]
damages from said Defendants in an amount according to proof at trial.

WHEREFORE, Plaintiffs pray for damages against Pleasanton, P
and/or DOES 1 through 50, and each of them, as set forth below.

EIGHTH CAUSE OF ACTION

93,
paragraphs | through 92 as though fully set forth herein.
94,

Plaintiffs hereby reallege and incorporate each and every 4

20 of 25

authorized and/or

urteenth Amendment

be free from

bn Jacob’s personal

1

ES 11 through 50,

Jacob was required to and did employ physicians to examine, treat, and care for him, and did

Plaintiffs are entitled to an award of statutory damages and attorneys’ fees

bpiller, DOES 1

through 50, and each of them are vicariously liable for the conduct of Spilller and/or DOES 11

acting within the

th 50, were done by

ment, oppression,

and inflicting injury upon Jacob, and in reckless, wanton, and callous distegard of Jacob’s

plary and punitive

PD, Spiller,

NEGLIGENT HIRING, RETENTION, SUPERVISION, TRAINING
(Plaintiffs Against Defendants Pleasanton, PPD, Spiller, DOES

1 through 50)

llegation set forth in

Plaintiffs are informed and believe, and thereon allege, Plaasanton, PPD,

Spiller, DOES 1 through 50, and each of them, owed the public in general, and Jacob in

particular, a duty to use reasonable and due care in carefully selecting, retaining, and

 

COMPLAINT 17

 

CASE NO.:

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 3:19-cv-04593-LB Document6 Filed 08/19/19 Page

supervising their agents and/or servants and/or employees, including Spil

through 50, and owed Jacob a duty to continuously review and evaluate t

21 of 25

er and/or DOES 11

he competency and

fitness of their agents and/or servants and/or employees, and to insure that their agents and/or

servants and/or employees are fit and competent for the tasks for which they were hired.

95. Plaintiffs are informed and believe, and thereon allege, tha
described herein above, Pleasanton, PPD, Spiller and DOES 11 through $
had actual and/or constructive notice of the propensities of Spiller and/or
50, to commit the above described acts and to abuse their position and au
take reasonable steps to prevent the same, in complete disregard of the rig
public in general and of Jacob in particular.
96.-
employing Spiller and/or DOES 11 through 50, to a position of trust and
the public, Pleasanton, PPD, Spiller and/or DOES 1 through 50, and each
and/or DOES 11 through 50 out to the public in general and to Jacob in p
competent and trustworthy.

97. Plaintiffs are further informed and believe, and thereon alle
and/or DOES ] through 50, and each of them, had a duty to supervise the
employees, including Spiller and/or DOES 11 through 50, because it plac
position of trust, confidence, and authority, under which the public in gen
particular, supposed himself to be safe from excessive and unreasonable s
98. Plaintiffs are informed and believe, and thereon allege, tha
Spiller, DOES 1 through 10, and each of them, negligently and/or careles
and/or in any other actionable manner, failed to properly ensure the chara
fitness and competence of their servants, agents, and employees, includin
1] through 50.

99. Plaintiffs are further informed and believe, and thereon all

t prior to the events

0, and each of them,

DOES 11 through

hority, and failed to

hts and safety of the

Plaintiffs are informed and believe, and thereon allege, that by hiring and

pecial authority with

of them, held Spiller

articular, as

pge, that Spiller

r staff, agents, and
ed them in a unique
eral, and Jacob in
eizures.

| Pleasanton, PPD,
sly, and/or recklessly,
tter, quality, ability,

b Spiller and DOES

bee, that Pleasanton,

PPD, Spiller, DOES 1 through 50, and each of them, failed to monitor and supervise their

agents, servants, and employees, including Spiller and/or DOES 11 through 50 in order to

 

COMPLAINT 18

 

 

CASE NO.

 

 
10
11
12
13
14
15
| 16

18
19
20
21
22
23
24
25
26
27
28

G

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pagé¢

reasonably insure that the public in general, and Plaintiffs in particular, w
from wrongful conduct and from excessive force and unreasonable search
100. Plaintiffs are informed and believe, and thereon allege, tha
Spiller, DOES 1 through 50, and each of them, did nothing to stop Spiller

through 50, from using excessive force, conducting unreasonable searches

should have known, of Spiller and/or DOES 11 through 50’s deviant prop
101. Pleasanton, PPD, Spiller, DOES ! through 50, and each of
and carelessly hired, employed, retained, trained, supervised, assigned, co

negligently and carelessly failed to adequately discipline Spiller and/or D
in the exercise of reasonable diligence should have known, that all said D
wrongful conduct, and were otherwise vicious and unfit to be given the re
DOES 1 through 50, , and each of them, negligently, carelessly, recklessl
reckless disregard for the public safety, including Jacob, employed and su
Defendants, and assigned said Defendants to duties which enabled each o

unreasonable, unnecessary and excessive force, conduct unreasonable sea

injuries to Plaintiffs.

102,

incur medical and incidental expenses.

103.

set forth below.

conduct, and failing to provide medical treatment when needed, even aftes

even though Pleasanton, PPD, Spiller and/or DOES 1 through 50, and eac

propensity for using unnecessary, unreasonable, excessive force and seard

police officers and/or agents of a government agency. Nevertheless, Pleas

provide medical care when needed, and/or to do wrongful conduct, proxin

AS a proximate result of the conduct of Spiller and/or DOE

On August 1, 2018, after the foregoing cause of action aros

Jacob, who would have been the plaintiff in this action if he had lived, die

WHEREFORE, Plaintiffs pray for damages against Defendants, ar

22 of 25

buld be protected
es.

Pleasanton, PPD,
and/or DOES 11

, doing wrongful
they knew, or
ensities.

them, negligently
ntrolled, and

DES 11 through 50,
h of them, knew, or
pfendants had a

hes and doing
sponsibilities of
anton, PPD, Spiller,
y, and/or with a
pervised said

r them to use

rches, failure to

nately causing severe

S 11 through 50,

Jacob was required to and did employ physicians to examine, treat, and care for him, and did

e in his favor,
Fd.

d each of them, as

 

COMPLAINT

 

 

CASE NO.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Gase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Pagd

NINTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DIS’
(Plaintiffs Against Pleasanton, PPD, Spiller and DOES 1 th

paragraphs | through 103 as though fully set forth herein.
105. Onor about August 1, 2018, Spiller and/or DOES 11 throu
restrained Jacob’s hands and legs, placed a spit mask over his mouth, and
taser on him several times without legitimate reason, probable cause, or p
being fully restrained, Spiller and/or DOES 11 through 50 hit Jacob with
on his chest several times without legitimate reason or provocation.

106.

first responders arrived on the scene. Plaintiffs are informed and believe,

that Spiller and/or DOES 11 through 50 refused medical access to Jacob t

access to Jacob contributed to his death.

107.

unreasonable, unnecessary, excessive, malicious, and/or for the purpose o

was outrageous, and done with the intent of causing, or reckless disregard

actually cause Jacob to suffer severe emotional distress.

110.

jofficers, sheriffs, and/or as agents of a government agency. Plaintiffs furt

Thereafter, Plaintiffs are informed and believe, and thereor

him. This delay in treatment due to Spiller and DOES 11 through 50’s ref

causing, severe emotional distress. Plaintiffs are informed and believe sai

23 of 25

TRESS
rough 50)

104. Plaintiffs hereby reallege and incorporate each and every sesation set forth in

gh 50,
used a stun gun and
rovocation. After

a baton and stomped

allege, that medical
and thereon allege,
D evaluate and treat

fusal for medical to

Plaintiffs are informed and believe, and thereon allege, at rio time was Jacob a

threat to himself, the police officers, and/or others, and the use of force against Jacob was

r inflicting pain on

hrough 50, and each

Jacob.

108. Plaintiffs are informed and believe, and thereon allege, that at no time did
Jacob attempt to resist arrest or offer violence to Spiller and/or DOES 11
of them.

109. The conduct of Spiller and/or DOES 11 through 50 as described above

to the probability of

d conduct did

Plaintiffs allege that by doing the acts described herein above, Spiller and/or

DOES 11 through 50 misused and took advantage of their force and authority as police

ner allege that said

 

COMPLAINT 20

 

CASE NO.

 

 
G

10
1
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page

Defendants were only able to approach, detain, imprison, and use excessi
due to the force and authority of the positions they held.

111. Pursuant to Government Code § 815.2, Pleasanton, PPD, §
through 50, and each of them are vicariously liable for the conduct of Spi
through 50, described above as Spiller and/or DOES 11 through 50 were
course and scope of their employment.

112. Asa proximate result of the aforementioned acts of Spiller

DOES 11 through 50, Plaintiffs are informed and believe Jacob suffered

Jacob’s damage.
113. The aforementioned acts of Spiller and/or DOES 11 throug
done by them knowingly, intentionally, and maliciously, for the purpose ¢
oppression, and inflicting injury upon Jacob, and in reckless, wanton, and
Jacob’s safety, security, and Civil Rights. By reason thereof, Plaintiffs cle
punitive damages from said Defendants in an amount according to proof 4
114. On August 1, 2018, after the foregoing cause of action arog
Jacob, who would have been the plaintiff in this action if he had lived, die
WHEREFORE, Plaintiffs pray for damages against Pleasanton, PF
DOES | through 50, and each of them, as set forth below.
PRAYER FOR RELIEF
Wherefore Plaintiffs pray for damages as follows:

1. For special damages;

24 of 25

ve force on Jacob,

piller, and DOES 1
ler, and/or DOES 11

acting within the

and/or

umiliation, mental

anguish, and severe emotional and physical distress, and was injured in mind and body all to

h 50 were

f harassment,
callous disregard of
Lm exemplary and

t trial.

e in his favor,

d.

D, Spiller, and

 

 

2. For general damages;
3. For punitive damages against Spiller and DOES 11 through 50 according to
proof;
4. For costs of suit and reasonable attorneys’ fees pursuant to 42 U.S.C. section
1988 and other relevant statutes, including a contingency fee enhancement beyond the
lodestar;
COMPLAINT 21 CASE NO.

 

 
10
11
12

14
15
16
17
18
19
20
2l
22
23
24
25
26
27
28

q

DATE: June 19, 2019

‘. For prejudgment interest at the legal rate; and

GWILLIAM IVARY CHIOS

ase 3:19-cv-04593-LB Document 6 Filed 08/19/19 Page 25 of 25

6. For such other and further relief as the Court deems appropriate.

50 CAVALLI & BREWER

 

   

ttorneys for Plaintiffs
OHN AND ROSE BAUER

 

COMPLAINT

 

 

22

 

CASE NO.

 
